i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00478-CV

                                       Roberto RODRIGUEZ,
                                             Appellant

                                                   v.

    Rosa NILLO, Individually, and as the Independent Executrix of the Estate of Joseph Nillo,
                                           Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                 Trial Court No. 97-07-14620-CV
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 22, 2008

DISMISSED FOR WANT OF PROSECUTION

           When appellant filed this appeal, he was required to pay a $175.00 filing fee. Appellant,

however, did not pay the required filing fee; accordingly, the clerk of this court notified appellant

by letter of the deficiency and advised him the fee was due by July 28, 2008. On September 17,

2008, when the fee remained unpaid, this court ordered that appellant, not later than October 2, 2008,

either: (1) pay the applicable filing fee; or (2) provide written proof to this court that he is excused

by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX . R. APP . P. 5;
                                                                                      04-08-00478-CV

20.1. The court advised appellant that if he failed to respond satisfactorily within the time ordered,

the appeal would be dismissed. See TEX . R. APP . P. 42.3.

       To date, appellant has neither paid the filing fee nor responded to our order. We therefore

order this appeal dismissed for want of prosecution. We further order appellant to bear all costs of

this appeal.


                                                              PER CURIAM




                                                 -2-